Case 5:19-cv-01231-JGB-SHK Document 3 Filed 07/02/19 Page lof2 Page ID #:18

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Central District of California

KARRENE PHILLIPS, WAYNE SHEPPERD and
CLARENCE WOODS, individuaily and on behalf of
all others similarly situated,

 

Plaintiff(s)

v. Civil Action No. 5:19-cv-01231

COUNTY OF RIVERSIDE, a legal subdivision of the
State of California, and DOES 1-10, inclusive.

 

Nee ee eee ee eee ee ee ee

Defendant(s)
SUMMONS IN A CIVIE ACTION

To: (Defendant's name and address) COUNTY OF RIVERSIDE, a legal subdivision of the State of California, Clerk or Agent
for Service, 4080 Lemon Street, 12th Floor, Riverside, California 92501

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

Alexander E. Papaefthimiou (SBN 236930)
PAPAEFTHIMIOU APC

1601 Carmen Drive, Suite 212D

Camarillo, California 93010

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: _

 

Signature of Clerk or Deputy Clerk
Case 5:19-cv-01231-JGB-SHK Document 3 Filed 07/02/19 Page 2of2 Page ID#:19

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 5:19-cv-01231

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1))

This summons for (name of individual and title, if any)

 

was received by me on (date)

[1 T personally served the summons on the individual at (place)

on. (date) ; or

 

[1 I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

( I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

on (date) 5 or
© Lreturned the summons unexecuted because ; or
[ Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

 

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server’s address

Additional information regarding attempted service, etc:
